



Exhibit 10.1






May 14, 2017

Tom Constantino
16722 Littlefield Lane
Los Gatos, CA 95032


Dear Tom,


I am pleased to confirm the offer for you to join A10 Networks, Inc. (the
“Company”), in the position of Executive Vice President, Chief Financial Officer
at our Corporate Headquarters located in San Jose, CA. This is a Full Time,
Regular position, reporting to Lee Chen, Chief Executive Officer. The terms of
our offer and the benefits currently provided by the Company are as follows:



Salary. Your starting base salary will be at a rate of $335,000 per year subject
to annual review, less applicable taxes and other withholdings in accordance
with the Company’s normal payroll schedule.


You will be eligible to receive an annual performance based bonus target on
sixty-five percent (65%) of your annual salary, paid in accordance with the
Executive Cash Incentive Plan. Your participation for 2017 will be prorated
based on the length of your employment with Company in 2017.


You are also eligible to receive a sign-on bonus in the amount of $50,000 net of
statutory taxes; federal, state and employment upon commencement of employment,
provided you agree to repay this amount to the Company should you voluntarily
cease your employment within one year.
 
Restricted Stock Grant. We will recommend to the Board of Directors of the
Company (the “Board”) that you be granted an award of restricted stock units
(the “Award”) to cover 175,000 shares of the Company’s Common Stock under the
Company’s 2014 Equity Incentive Plan, as amended (the “Plan”). Each restricted
stock unit granted represents the right to receive one share of the Company’s
Common Stock upon vesting. 25% of the recommended Award shall vest on each
yearly anniversary of your vest base date (assuming your continued employment
with the Company on each vesting date) such that the entire Award shall vest
over 4 years (for administrative reasons, the vest base date will be the 5th day
of the month following your employment start date).


Stock Option Grant.  We will recommend to the Board of Directors of the Company
(the “Board”) that you be granted a stock option (the “Award”) to purchase
135,000 shares of the Company’s Common Stock under the Company’s 2014 Equity
Incentive Plan, as amended (the “Plan”).  The exercise price for the Award will
be no less than the fair market value of one share of the Company’s Common Stock
on the date of grant, as determined by the Board in accordance with the terms of
the Plan.  Generally, the Award shall vest and become exercisable (assuming your
continued employment with the Company or one of its subsidiaries or affiliates
through each vesting date) as follows: twenty-five percent (25%) of the shares
subject to the Award shall vest on the one-year anniversary of the vesting
commencement date (as set forth in the relevant notice of grant provided with
your Award agreement) and an additional one-forty-eighth (1/48) of the shares
subject to the Award shall vest at the end of each full month thereafter.
Employee Stock Purchase Plan. You will be eligible to participate in the
Company’s 2014 Employee Stock Purchase Plan, as amended (the “ESPP”), whereby
you will have the opportunity (but not the obligation) to enroll in the ESPP and
purchase shares of the Company’s common stock at a discount from the market
price. There are two opportunities each year to enroll in the ESPP approximately
each May and November. You will receive a notice about these opportunities from
the stock administration office of the Company.


Benefits. You will be entitled to receive the Company’s employee benefits made
available to other employees at your level to the full extent of your
eligibility. The effective date of medical, dental and vision insurance will be
your first day of employment. The Company reserves the right to change or
otherwise modify, in its sole discretion, the preceding benefits and terms of
employment.


Confidentiality. As an employee of the Company, you will have access to certain
confidential information of the Company and you may, during the course of your
employment, develop certain information or inventions that will be the property
of the Company. To protect the interests of the Company, you will need to sign
the Company's standard "Confidential Information and Invention Assignment
Agreement" as a condition of your employment. We wish to impress upon you that
we do not want you to, and we hereby direct you not to, bring with you any
confidential or proprietary material of any former employer or to violate any
other obligations you may have to any former employer. During the period that
you render services to the Company, you agree to not engage in any employment,
business




--------------------------------------------------------------------------------





or activity that is in any way competitive with the business or proposed
business of the Company. You will disclose to the Company in writing any other
gainful employment, business or activity that you are currently associated with
or participate in that competes with the Company. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. In
accepting this offer, you expressly represent and agree that (1) You have not
and will not bring to the Company or use for the benefit of the Company any
unauthorized third-party intellectual property, including but not limited to
what they consider to be trade secrets (“Former Employer Confidential
Information”), (2) You have not and will not disclose to the Company any
proprietary or otherwise confidential information of a prior employer's
business, (3) You will not communicate to anyone at the Company any information
that you acquired or learned during your employment that might in any respect be
considered Former Employer Confidential Information , (3) prior to accepting
this position at the Company you have not provided to anyone at A10 any written
Former Employer Confidential Information that in any way could be considered to
be Former Employer Confidential Information, and (4) prior to your accepting
this position at the Company, you have not conveyed anything orally to anyone at
A10 that might in any way be considered Former Employer Confidential
Information.


Ethical Conduct. You will abide by the Company's Code of Business Conduct and
Ethics, the Company's Employee Handbook and other applicable policies pertaining
to intellectual property and other matters.


No Breach of Obligations to Prior Employers. You represent that your signing of
this offer letter, agreement(s) concerning stock options granted to you, if any,
under the Plan (as defined above) and the Company's Confidential Information And
Invention Assignment Agreement and your commencement of employment with the
Company will not violate any agreement currently in place between yourself and
current or past employers.


Authorization to Work. Please note that because of employer regulations adopted
in the Immigration Reform and Control Act of 1986, within three (3) business
days of starting your new position you will need to present documentation
demonstrating that you have authorization to work in the United States. If you
have questions about this requirement, which applies to U.S. citizens and
non-U.S. citizens alike, you may contact our Human Resources Department.


At Will Employment. While we look forward to a long and profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment relationship can be terminated by either of
us for any reason, at any time, with or without prior notice and with or without
cause. Any statements or representations to the contrary (and, indeed, any
statements contradicting any provision in this letter) should be regarded by you
as ineffective. Further, your participation in any stock option or benefit
program is not to be regarded as assuring you of continuing employment for any
particular period of time. Any modification or change in your at will employment
status may only occur by way of a written employment agreement signed by you and
the Chief Executive Officer of the Company.


Background Check. This offer is contingent upon a satisfactory verification of
Executive Background Check. This offer can be rescinded based upon data received
in the verification.


Contingent Offer. Your employment will be subject to your execution of the
Company’s Confidential Information and Invention Assignment Agreement relating
to non-disclosure of confidential information and assignment of inventions to
the Company. A copy is included with this offer. We also require successful
completion of any outstanding reference and background checks and presentation
of documentation giving you the right to work in the United States as noted
above.


Entire Agreement. This offer, once accepted, constitutes the entire agreement
between you and the Company with respect to the subject matter hereof and
supersedes all prior offers, negotiations and agreements, if any, whether
written or oral, relating to such subject matter. You acknowledge that neither
the Company nor its agents have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this agreement for the purpose of inducing you to execute the agreement, and
you acknowledge that you have executed this agreement in reliance only upon such
promises, representations and warranties as are contained herein.


Acceptance. This offer will remain open through May 16, 2017. If you decide to
accept our offer, and I hope you will, please sign the enclosed copy of this
letter in the space indicated and return it to me. Your signature will
acknowledge that you have read and understood and agreed to the terms and
conditions of this offer letter and the attached documents, if any. Should you
have anything else that you wish to discuss, please do not hesitate to call me.


Tom, we are very excited to enhance our Executive Team with your experience,
capabilities and leadership. We look forward to the opportunity to welcome you
to the Company.


Sincerely,








--------------------------------------------------------------------------------







Laurie Buzzell
Vice President, Human Resources








I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.






_________________________________________
Tom Constantino


Date: ________________________________


Start Date: June 12, 2017








